DETAILED ACTION
Examiner’s Note
The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS." 
Additionally, in an effort to provide a timely Office response to amendments the Applicant may file in response to this Office Action, it is respectfully requested that every effort be made to provide specific (page No., paragraph No., etc.) Specification/Drawings support for such amendments and accompanying remarks/arguments.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for wherein the controller transmits the command to 37the nonvolatile memory device through a first DQ line of the DQ lines, does not reasonably provide enablement for wherein the controller transmits the command end signal to the nonvolatile memory device through a second DQ line of the DQ lines.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. As found in at least [0052] of the PGPUB of the Application and FIG. 5, command signal CLE is transitioned high and a DQ line.” There does not seem to be teachings of a second dq line, corresponding to the command signal).
Claim(s) 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is claimed, inter alia, “transmitting a first control signal that indicates a command or an address directed to the nonvolatile memory device; transmitting a second control signal that indicates the command to the nonvolatile memory device.” (emphasis added) The second part of the claimed limitation expressly and positively asserts that the second control signal indicates the command. Given this explicit declaration, it can only be concluded that the first control signal indicates an address. The first control signal cannot indicate a command since the second control signal expressly indicates the command. As a result, the claim as a whole fails to particularly point out and distinctly claim the subject matter that the invention deems its own. If the claim analysis and interpretation above is incorrect, then there must be more than one interpretation of the claimed subject matter; this clearly leads to indefiniteness. 
Claim(s) 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It has been established in this Office action above in regard to the rejection to claim 10 that the first control signal indicates an address, and that the second control signal indicates the first and second control signals are logical high, at the same time first control signal is logical high and second control signal is logical low. The claim is indefinite.
Claim(s) 11-14 depend from claim 10 and therefore are rejected for the same reasons. 
Claim(s) 19 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for substantially the same reasons as in the rejection to claim 4 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-6, 8-9, 10, 12, 14-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20160036438 to Kim et al. (“Kim”) in view of Publication No. 1020020058253 to Park (“Park”), and further in view of US Publication No. 20190108101 to Wu et al. (“Wu”).
As to claim 1, Kim teachings include, but are not limited to: A method of operating a controller which controls a nonvolatile memory device (As found in at least FIG. 1 controller 10 controls nonvolatile memory 20), the method comprising:  5enabling a command latch enable signal, an address latch enable signal, and a write enable signal; transmitting a plurality of data signals including a command and an address to the nonvolatile memory device in synchronization 
Kim may not expressly teach wherein a number of DQ lines through which the plurality of data signals are transmitted 10is greater than a number of bits of each of the plurality of data signals.
However, at the very least Kim obviates or clearly suggests that the number of DQ lines through which the plurality of data signals are transmitted 10is greater than a number of bits of each of the plurality of data signals (For example at FIG. 1, such DQ lines, under a broad and most reasonable interpretation, include 31 and 33; the total number of which is greater that a number of bits of each of the plurality of data signals: FIG. 13 makes it clear that I/O lines included in the DQ lines are shared by address and data signal; therefore, the total number of lines 31 + 33 is greater than the number of data  signals: I/O (33)).
Moreover, relevantly and complementarily, Park teaches in at least the Abstract and FIG. 4 the sharing of address (A0-A14) and data I/O (DQ0-DQ15) channels, and additionally Command signal: 16 data signals, and 16 address/command signals).
Lastly, Wu in at least [0042] also reinforces teachings of address/command and data signal bus sharing. 
 and Park and Wu are analogous art because they are from the same field of endeavor regarding semiconductor memory devices that include memory operations that include data, command and address signals. And whatever names these signals may be given (data, address or command), the all share the same electrical properties, and they are all propagated through conductive trances, conductive wires (metallization layers in a semiconductor integrated circuit) that cumulative are called channels or buses.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Kim as set forth in this Office action and as found in the reference with the relevant and complementary teaching of Park and Wu also as set forth in this Office action and as found in the references.  The suggestion/motivation would have been obvious to one or ordinary skill in the art before the effective filing of the present Application, and as found in Park in the Abstract: sharing of address/command/data I/O channel (bus) realizes the advantageous widening of data bits (wider bus of data bits) and increased number of addresses; and all of this using the same, basic resources.
Therefore, it would have been obvious to combine Kim with Park and Wu to make the above modification.
As to claim 2-3, Kim teaches wherein the controller transmits the command to the nonvolatile memory device at a first cycle that includes a first rising edge of the write enable signal (As found in at least FIG. 13, command signal CLE in a first cycle that includes a first rising edge of write enable signal /WE); wherein the controller further transmits a command end signal indicating 
As to claim 5, Park teaches wherein the DQ lines are divided into a command channel through which the command is transmitted and an address channel through which the address is transmitted (As found in at least FIGS. 1-2: channel divide into address and command). 
Moreover, Kim in at least FIG. 1 also teaches substantially the same.
As to claim 6, Kim teaches wherein the controller transmits the command to 10the nonvolatile memory device through the command channel at a first cycle that includes a first rising edge of the write enable signal, and wherein the controller transmits the address to the nonvolatile memory device through the address channel at the first cycle (As found in at least FIG. 13: command CLE at a first cycle that includes write enable /WE first rising edge, and Address at the first cycle).
As to claim 8, Kim teaches wherein the command latch enable signal is enabled at a first cycle that includes a first rising edge of the enabled write enable signal, and 5wherein the address latch enable signal is enabled at a second cycle that includes a second rising edge of the enabled write enable signal (As found in at least FIG. 13: command CLE at a first cycle that includes write enable /WE first rising edge, and address signal I/O[0:7] enabled at second cycle that includes second rising edge (of plurality of rising edges) of enabled write signal /WE).
As to claim 9, see rejection to at least claim(s) 6-8.
claim 10, see rejection to at least claim 1; wherein “transmitting a first control signal that indicates a command or an address directed to the nonvolatile memory device” is addressed in the rejection to claim 1: control signal that indicates an address.
As to claim 12, at least Kim teaches wherein the number of the bits of each of the plurality of data signals is 8, and the number of the DQ lines is a multiple of 8 (As found in at least the abstract, 16 is multiple of 8).
As to claim 14, see rejection to at least claim 1.
As to claim 15, see rejection to at least claim 6.
As to claim 16, see rejection to at least claim 1.
As to claim 17, see rejection to at least claim 6.
As to claim 18, see rejection to at least claim(s) 2-3.
As to claim 20, see rejection to at least claim(s) 1 and 6.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20160036438 to Kim et al. (“Kim”) in view of Publication No. 1020020058253 to Park (“Park”), and further in view of US Publication No. 20190108101 to Wu et al. (“Wu”), and further in view of US Publication No. 20200372954 to Jeong et al. (“Jeong”).
As to claim 7, while Kim as modified teaches first command and first address signals, Kim as modified may not expressly teach wherein the command latch enable signal includes a first command latch enable signal and a second command latch enable signal, wherein the address latch enable signal includes a first address latch enable signal and a second address latch enable signal, 
However, Jeong teaches first command and first address signals, Kim as modified may not expressly teach wherein the command latch enable signal includes a first command latch enable signal and a second command latch enable signal, wherein the address latch enable signal includes a first address latch enable signal and a second address latch enable signal, wherein the first command latch enable signal and the first address latch enable 20signal are used to latch a signal transmitted through a first DQ line of the DQ lines, and wherein the second command latch enable signal and the second address latch enable signal are used to latch a signal transmitted through a second DQ line of the DQ lines (As found in at least FIG. 1, first through n command signals, first though n address signals).
Kim as modified and Jeong are analogous art because they are from the same field of endeavor regarding semiconductor memory devices that include memory operations that include data, command and address signals. And whatever names these signals may be given (data, address or command), the all share the same electrical properties, and they are all propagated through conductive trances, conductive wires (metallization layers in a semiconductor integrated circuit) that cumulative are called channels or buses.

Therefore, it would have been obvious to combine Kim as modified with Jeong to make the above modification.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20160036438 to Kim et al. (“Kim”) in view of Publication No. 1020020058253 to Park (“Park”), and further in view of US Publication No. 20190108101 to Wu et al. (“Wu”), and further in view of US Publication No. 20100177841 to Yoon et al. (“Yoon”).
As to claim 13, Yoon in combination with Kim, Park and Wu wherein 15the number of the bits of each of the plurality of data signals is 7, and the number of the DQ lines is a multiple of 7 (As found in at least [0031]: 7-bit wide data; while Kim in at least FIG. 2 teaches 8-bit multiple data buses, 7-bit multiple data buses 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306.  The examiner can normally be reached on M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/Primary Examiner, Art Unit 2827